Citation Nr: 1626859	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  14-44 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1964 to November 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The issue of entitlement to additional dependency allowance for a permanently disabled child has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Specifically, a June 2013 VA Form 21-0538 also listed the same dependent child and again the phrase on the form of "permanently disabled" was underlined by the Veteran.  It does not appear that the issue of whether the Veteran is entitled to additional dependency allowance for a permanently disabled child has been addressed by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran is so helpless as to be in need of regular aid and attendance as a result of service-connected disability.

CONCLUSION OF LAW

The criteria for SMC based on aid and attendance have been met.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Considering the favorable outcome detailed below as to the grant of entitlement to SMC, VA's fulfillment of its duties to notify and assist need not be addressed at this time.

Legal Criteria 

Pursuant to 38 U.S.C.A. § 1114(1) (West 2014), SMC is payable, as relevant , if a veteran, as the result of service-connected disability, is with such significant disabilities as to be in in need of regular aid and attendance.  Need for aid and attendance means being so helpless as to be in need of regular aid and attendance.  See 38 C.F.R. § 3.350(b) (2016).  Pursuant to 38 C.F.R. § 3.352(a) (2016), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance: 

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable; 
(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance; 
(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness; 
(4) Inability to attend to the wants of nature; or 
(5) Incapacity, either physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment. 

It is not required that all of the disabling conditions enumerated above (in 38 C.F.R. § 3.352(a) (2016)) be found to exist before a favorable rating may be made.  38 C.F.R. § 3.352(a) (2016) provides that "[i]t is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need." 

Analysis

The Veteran is service-connected for posttraumatic stress disorder (PTSD), which has been assigned a 100 percent disability rating from September 1996 (he is also service-connected for hemorrhoids and pilonidal cyst, both of which have been assigned 0 percent disability ratings from November 1968).  The Veteran was also determined to not be competent to handle disbursement of funds by an April 2014 rating decision.  

A February 2012 letter from VA Dr. W. noted that the Veteran was a patient of hers in the mental health clinic, that the he was diagnosed with PTSD, bipolar disorder and Alzheimer's dementia and that the Veteran's "wife assists him with his medications, driving, meal preparation, and is his caretaker every day.  Please consider this information in regards to the deterioration of his mental health condition during his treatment with me since September 2004."  An April 2012 VA treatment note from Dr. W. (prior to the current appeal period dating to August 2012), which noted diagnoses of chronic PTSD, bipolar disorder and cognitive disorder, stated that the Veteran "continues to have memory problems likely due to Alzheimer's."    

Also of record are two VA Form 21-2680s (Examination for Housebound Status or Permanent Need for Regular Aid and Attendance).  The first was completed by Dr. C. and the date of examination was noted to be in June 2012 (though the form was signed by the doctor in August 2012).  This form listed Alzheimer's dementia, seizure disorder/bipolar and asthma in a box stating "complete diagnosis (Diagnosis needs to equate to the level of assistance described" on the rest of the form.  It was noted that dementia/depression and asthma were the disabilities that restricted the listed activities/functions.  It was noted that the Veteran was able to feed himself and that he cannot prepare his own meals, specifically that the Veteran "can[']t understand how to prepare/cook safely."  It was noted that the Veteran needed assistance in bathing and tending to other hygiene needs, specifically that the Veteran "resists bathing, if not motivated/assisted does[n']t use soap."  It was noted that the Veteran required medication management, specifically that the Veteran's "wife organizes [and] gives meds on time."  It was noted that the Veteran did not have the ability to manage his own financial affairs, specifically that the Veteran was "unable to comprehend where, when, how much to pay for bills etc."  The Veteran was noted to be unkempt at times and apathetic.  It was noted that mentally the Veteran had to be reminded to dress in correct order and shave.  It was noted that the Veteran was incontinent of bladder, that he cannot be left unsupervised because he wanders, that he cannot drive because he cannot remember where to go or obey traffic laws and that he can only leave his home with his wife or son because he gets confused, anxious and lost.  

The second VA Form 21-2680 was completed by Dr. W. and the date of examination was noted to be in September 2012 (though the form was signed by the doctor in July 2013).  This form listed PTSD and Alzheimer's dementia in a box stating "complete diagnosis (Diagnosis needs to equate to the level of assistance described" on the rest of the form.  It was noted that loss of memory, anxiety and depression were the disabilities that restricted the listed activities/functions.  It was noted that the Veteran was not able to feed himself and that he cannot prepare his own meals, specifically that his wife needed to remind him to eat meals and that his wife prepared all meals.  It was noted that the Veteran needed assistance in bathing and tending to other hygiene needs, specifically that the Veteran's wife needed to remind him to take care of bathing and hygiene.  It was noted that the Veteran required medication management, specifically that the Veteran's "wife reminds him and also prepares them for him to take, otherwise [Veteran] would forget."  It was noted that the Veteran did not have the ability to manage his own financial affairs, specifically that the Veteran's "wife handles all finances, is his fiduciary."  It was noted that the Veteran was "alert and oriented to person only, anxious mood, constricted affect, delusions about not being at home, about not being married."  It was noted that the Veteran needed assistance with putting on clothes.  It was also noted "loss of memory, unable to drive, needs assistance to get to all appointments, PTSD causes isolation in home, need supervision at all times due to memory loss, episodes of vertigo increasing risk of falls."  It was also noted that "once/week is able to leave home due to PTSD."  

The Veteran's wife has also submitted numerous statements regarding the assistance she provided to the Veteran.  For example, in a November 2012 statement the Veteran's wife stated that she cut his nails, washed his hair, dressed and changed him all day, gave him his medication and prepared them, told him to brush his teeth, stood by him to shave (and noted that she would buy an electric razor to be able to shave for him), prepared his meals and cut meat off the bone and that "I spend every minute of the day with him and take him everywhere I go and he needs to go.  He is never left alone."  In an August 2013 statement the Veteran's wife stated that the Veteran "is in need of regular aid and attendance," that he is not able to able to dress or undress, bathe or prepare food to eat, that "[h]e requires care and assistance on regular basis to keep him safe and clean and I never leave him alone" and that "[h]e attends to nature wants by going to bathroom with the urge but can not clean himself and often accidents."  In a December 2014 statement (with the VA Form 9) the Veteran's wife stated that the Veteran was "at home 24/7 with only my son to help care for him," that she went to doctor appointments, dressed the Veteran, shaved him, changed his diapers and "now have to hand feed him most of the time unless he can hold it in his hand."    

Based on the evidence, to include that outlined above, the Board concludes that the Veteran is so helpless as to require regular aid and attendance.  See 38 C.F.R. § 3.350(b) (2016).  The crucial issue in this appeal is whether the Veteran's service-connected disability, specifically PTSD, results in the need for aid and attendance.

The Board finds that, resolving reasonable doubt in the Veteran's favor, the Veteran's service-connected disability, specifically PTSD, results in the need for aid and attendance.  The evidence of record is somewhat unclear as to this specific issue.  The VA Form 21-2680 completed by Dr. C. noted diagnoses of Alzheimer's dementia, seizure disorder/bipolar and asthma and noted that dementia/depression and asthma were the disabilities that restricted the listed activities/functions.  The VA Form 21-2680 completed by Dr. W. noted diagnoses of PTSD and Alzheimer's dementia and noted that loss of memory, anxiety and depression were the disabilities that restricted the listed activities/functions.  Overall, the evidence indicated that Alzheimer's dementia substantially impacted the Veteran.  The evidence also indicated that PTSD substantially impacted the Veteran.  The crucial issue is whether the Veteran's PTSD, without consideration to nonservice-connected disabilities such as Alzheimer's dementia, results in the Veteran's need for aid and attendance.  As to this crucial issue, when considering the most recent relevant examination report (VA Form 21-2680) from Dr. W. that listed PTSD as a disability that "equate[d] to the level of assistance described," the Board finds that, resolving reasonable doubt in the Veteran's favor, the Veteran's PTSD results in the need for aid and attendance.  

In conclusion, the Board finds that, resolving reasonable doubt in the Veteran's favor, the Veteran is so helpless as to be in need of regular aid and attendance as a result of service-connected disability, specifically PTSD.  As such, the criteria for SMC based on aid and attendance have been met and the Veteran's claim is therefore granted.  38 U.S.C.A. §§ 1114(l), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2016).


ORDER

Entitlement to SMC based on the need for aid and attendance is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


